Citation Nr: 1244152	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  07-28 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left ear hearing loss disability.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from June 1951 to June 1954.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, in pertinent part, denied entitlement to service connection for a left ear hearing loss disability and tinnitus. 

In a September 2009 decision, the Board denied the two claims currently on appeal. The Veteran appealed the decision denying the claims to the United States Court of Appeals for Veterans Claims (Court).  In January 2011, pursuant to a Joint Motion for Remand, the Court issued an order vacating the Board's September 2009 decision denying service connection for left ear hearing loss and tinnitus.  The Court remanded the appeal to the Board for action in compliance with the Joint Motion for Remand.  Thereafter, in September 2011, the Board remanded the two issues currently on appeal for additional development.  

The matter was most recently before the Board in February 2012 at which time it was again remanded for further development.  That development has been completed.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The Veteran did not incur a left ear hearing loss disability in service, sensorineural hearing loss of the left ear is not shown within the first post-service year, and a left ear hearing loss disability is not otherwise attributable to service.


CONCLUSION OF LAW

A left ear hearing loss disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a June 2005 letter, the RO provided the Veteran pre-adjudication notice.  Although the notice letter provided did not address either the rating criteria or effective date provisions that are pertinent to the Veteran's claim, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to this claimed condition.  Id.  

VA has obtained the Veteran's available service treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, and obtained medical opinions as to the etiology of his claimed left ear hearing loss disability.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  

In regards to the Veteran's service treatment records, the Board notes that the Veteran's representative recently asserted that they were incomplete, particularly noting that the service treatment records associated with the claims file did not contain any SF-93s, i.e. reports of medical history.  A review of the record discloses that some of the Veteran's records are fire-related, i.e., some of them were apparently destroyed in the July 1973 fire at the National Personnel Records Center (NPRC).  Thus, remand of the present claim to attempt to obtain these records would be futile.  38 C.F.R. § 3.159(c)(2) (2012).  Where "service medical records are presumed destroyed ... the BVA's [Board's] obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt is heightened."  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Furthermore, as will be discussed below, the Board concedes acoustic trauma during service and therefore any additional service treatment records would not change the outcome of this decision in that regard.  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA audiology examinations obtained in this case are adequate.  They are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints, symptoms and history.  In this regard, the Board notes that the Veteran was afforded several VA examinations in regards to deficiencies in prior VA examinations.  A review of the latest VA examination and its addendum shows that it adequately considers the Veteran's lay reports of symptomatology and the evidence of record such that the examiner rendered a fully informed opinion.  Moreover, it adequately concedes noise exposure claimed in service and contains substantial rationale for its negative etiological opinion.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the service connection issue addressed in this decision has been met.  38 C.F.R. 
§ 3.159(c)(4) (2012).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2012).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The requirements for service connection for hearing loss as defined in 38 C.F.R. 
§ 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record, including that pertinent to service.  38 U.S.C.A. §1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012); Hensley, 5 Vet. App. at 159-60.  

Service connection for sensorineural hearing loss may be granted if the disability becomes manifest to a compensable degree within one year following separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).

Hearing loss will be considered to be a disability when the auditory threshold in any of the frequencies is 500, 1000, 2000, 3000 or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 2000, 3000 or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2012).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Facts and Analysis

The Veteran's available service treatment records document no assessment of left ear hearing loss or any complaints regarding the ears.  The Veteran does not assert that this condition was clinically assessed in service, but apparently relates having noticed hearing difficulty during service and ever since service.  A review of his personnel records shows that he served with the 849th Quartermaster in Korea with a mobile petroleum supply company. 

Upon whispered and spoken voice testing at entrance examination in January 1951 hearing was 15/15 bilaterally.  Likewise, upon whispered voice testing at separation examination in April 1954, hearing was 15/15 bilaterally.  15/15 is normal.  Smith v. Derwinski, 2 Vet. App. 137 (1992).  

In May 2005 the Veteran filed his claim for service connection for left ear hearing loss.  Prior to the filing of his claim, the record contains no evidence pertaining to hearing loss or hearing acuity, besides the service entrance and separation examinations.  

In the September 2005 rating decision the RO denied the claim for a left ear hearing disability, along with other claims.  The Veteran filed a Notice of Disagreement (NOD) in 2005.  In the NOD he related that he could only believe that hearing explosions and firing weapons on active duty contributed to his hearing loss.  

Of record is a June 2006 VA audiology consult record.  The record documents that the Veteran had reported noticing a gradual hearing loss for approximately 35 years, or starting about 1970.  Otoscopy revealed a scarred, opaque and red left tympanic membrane.  Tympanometry was also abnormal for this ear, suggesting a moderate amount of negative pressure in the middle ear.  

On VA audiological testing at this time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
10
25
50
60

Pure tone average was 36.25 for the left ear.  See 38 C.F.R. § 4.85(d) (2012).  Speech audiometry revealed speech recognition ability of 100 percent in the left ear.  These audiometrics meet VA's requirements for considering hearing loss a disability for this ear.  38 C.F.R. § 3.385(2012).  This record does not contain any discussion regarding the etiology of left ear hearing loss.

In an August 2009 Written Brief Presentation, the Veteran's representative asserted that the combat presumptions were applicable to the Veteran, albeit in the context of a claim for service connection of posttraumatic stress disorder (PTSD), which is not on appeal and has been granted.  It also appears to the Board that that the Veteran feels that the condition should be service-connected as he served during a time of combat.  The combat presumptions of 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).   The Board notes that the Veteran is competent to give evidence about what he experienced; and acoustic trauma and hearing loss are subject to lay observation.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  Therefore, the Board finds that the Veteran was exposed to hazardous noise during service.

In October 2011 the Veteran was afforded another VA audiologic examination.  
On VA audiological testing at this time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
15
25
50
65

Pure tone average was 39 for the left ear.  Speech audiometry revealed speech recognition ability of 94 percent in the left ear.  These audiometrics meet VA's requirements for considering hearing loss a disability for this ear.  38 C.F.R. 
§ 3.385 (2012).  Examination resulted in assessment of sensorineural hearing loss in the frequency range of 500-4000 Hz in the left ear.  

In terms of etiology, the examiner was unable to offer an opinion without resorting to speculation.  In this regard, the examiner explained that the Veteran's enlistment and separation physicals noted normal hearing based on whispered speech.  The examiner felt that this form of testing was unreliable and could not therefore offer an opinion due to the unknown status of the Veteran's hearing at the time of enlistment and separation.  

When this matter was last before the Board in March 2012 it was remanded to obtain an opinion.  In March 2012, such an opinion was obtained and associated with the claims file.  The report associated with the opinion documents that the Veteran's claims file was reviewed in its entirety.  The examiner rendered a negative etiological opinion, concluding that the Veteran's left ear hearing loss was less likely than not incurred in or caused by service. 

In terms of rationale, the examiner explained that although the Veteran's enlistment and separation examinations indicated "normal" hearing, that whispered and spoken voice testing were unreliable.  He further noted that there was no evidence (examinations) pertaining to hearing loss for many decades following service, the first evidence of which appeared in the aforementioned June 2006 VA audiology note.  In regards to the audiometric results of the June 2006 note, the examiner remarked that the Veteran's right ear was then within normal limits for disability purposes and that the left ear demonstrated mixed nature hearing loss, with bone conduction scores being similar to those in the right ear.  The examiner explained further that overall, given the lack of frequency specific examinations from service, or for many years thereafter, that an opinion must be based on more indirect evidence.  

In regards to "more indirect evidence," the examiner remarked that the Veteran reported no history of occupational noise exposure (although his employment history suggested otherwise).  The examiner stated that although noise exposure was likely for most all individuals serving during a wartime period, the Veteran's "specific duty [did] not appear to have been associated with significant hazardous noise exposure."  He noted no complaints of hearing problems in the service treatment records and that the most recent audiogram in 2011 showed a degree of hearing loss not greater than that which would be expected for an average man his age.  Accordingly, given all these factors, the examiner related that "it can be stated that the Veteran's current hearing loss is less likely as not due to military noise exposure, or the result of an event, injury or disease incurred in service."

In an April 2012 deferred rating action, the RO returned the examination finding it to be inadequate.  In particular, it was noted that the examiner did not appear to concede noise exposure, as directed by the Board in its February 2012 remand.  

In May 2012m an addendum opinion was obtained and associated with the claims file.  In the addendum, the examiner acknowledged the RO's deferral and the reasons therefor.  He noted that "it should be pointed out that the unfavorable opinion in the report was based on a variety of factors" and that it could be conceded that the Veteran was indeed exposure to hazardous noise in the military.  Notwithstanding, the examiner explained that it remained the case that no reports of hearing difficulty were noted in the service treatment records and the Veteran had a history of mixed-type hearing loss in the left ear that was not characteristic of noise-induced hearing loss and that a primary point was that the Veteran's 2011 audiogram showed a degree of hearing loss that was not significantly greater than that which would be expected for an average man his age.  Accordingly, given all of these factors, the examiner concluded that the left ear hearing loss was less likely than not due to military noise exposure.  

Of record is a December 2012 Written Brief Presentation from the Veteran's representative.  In the brief, the representative takes issue with the fact that VA appeared not to have considered or conceded exposure to hazardous noise in service.  In this regard, the Board notes that the latest VA examination and addendum clearly concede the noise exposure as the Veteran asserts.  

Initially, the Board notes that service connection for a left ear hearing loss disability on a presumptive basis cannot be established.  The Board acknowledges the Veteran's historical complaints of hearing loss after his discharge from service.  However, in the absence of any audiometrics dated within the first post-service year, it is impossible for the Board to ascertain whether a left ear hearing loss disability manifested to a compensable degree within the first post-service year.  Accordingly, the presumptive regulations are not for application.  38 C.F.R. §§ 3.307, 3.309 (2012).

The Board is cognizant that a whispered voice test can neither establish nor rule out the presence of a hearing loss disability, as defined in 38 C.F.R. § 3.385.  The Board is also cognizant of the holding in Hensley, which states that hearing loss as defined by 38 C.F.R. § 3.385 need not be shown by the results of in-service audiometrics and that this regulation does not necessarily preclude service connection for hearing loss that first met these regulation requirements following service.  In any event, the Board finds that the competent and probative evidence is against the claim because it demonstrates that the Veteran's left ear hearing loss is less likely than not consistent with acoustic trauma.  

In this regard, the Board acknowledges that the Veteran believes that his left ear hearing loss is attributable to service.  However, although he is competent to relate his observations of hearing loss, he is not competent to attribute left ear hearing loss first diagnosed based upon audiometrics over 50 years after his discharge to service.  This is clearly a complex question and the Veteran, as a lay person, is not competent to address it.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007)

On the other hand, the latest VA examination report and addendum are competent evidence and preponderate against the claim.  The opinion, in its entirety, clearly concedes noise exposure and relates that despite this exposure the Veteran's left ear hearing loss is not attributable to service as due to exposure to such noise.  The opinion clearly indicates, based upon authorized audiological testing, a review of the claims file, and the Veteran's assertions and history, that the Veteran's left ear hearing loss is not consistent with the conceded noise exposure.  

Moreover, the Board notes that in June 2006, the date of the first clinical record pertaining to hearing loss, the Veteran reported first noticing hearing difficulty some 35 years prior, i.e. around 1970.  This is over a decade following the Veteran's discharge, which also weighs against the claim.  More saliently, there appears to be no clinical evidence of hearing loss for over 50 years following his discharge.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).

Along these lines, the Board acknowledges that the Veteran has reported an onset of tinnitus in service.  The Board is not considering this claim, which is remanded below.  Nevertheless, to the extent that this statement, as well as the Veteran's contentions, are seen as relating a history of lay-observed hearing loss in the left ear in and since service, the VA opinion indicates that the left ear hearing loss is not attributable to service.  Moreover, the Veteran has offered a distinctly different history of hearing loss with an onset in the 1970s.  It remains the duty of the Board as the fact finder to determine credibility in any number of other contexts, whether it has to do with testimony or other lay or other evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).

In sum, despite the fact that the Veteran was exposed to hazardous noise in service, the evidence weighs substantially against the claim for service connection of left ear hearing loss.  The Veteran's assertions of etiology do not constitute competent medical evidence, although the Board acknowledges his lay history of exposure to hazardous noise in service, the occurrence of which has been conceded by the Board and on VA examination.  Jandreau, supra.  The evidence demonstrates that left ear hearing loss manifested to a compensable degree approximately 50 years following discharge, during which period there is no evidence of clinical treatment.  Moreover, and most saliently, the VA opinion indicates that the Veteran's left ear hearing loss is not consistent with the conceded exposure to hazardous noise.  Accordingly, notwithstanding Hensley, the Board finds that the evidence preponderates against the claim and it must, therefore, be denied.  Gilbert, supra.

The Board emphasizes that it is not denying the claim on the lack of audiometrics meeting VA's standards under 38 C.F.R. § 3.385 in service.  Rather, the Board's decision is based primarily on the medical opinions and lay evidence of record.  Hensley, supra.


ORDER

Entitlement to service connection for a left ear hearing loss disability is denied.


REMAND

The Veteran seeks entitlement to service connection for tinnitus.  VA examination has resulted in negative etiological evidence in this regard on a direct basis.  However, a review of the May 2012 VA opinion notes that the examiner remarked that the Veteran reported a history of, inter alia, PTSD.  The examiner noted that this condition, as well as other nonservice-connected conditions "could possibly be contributing to tinnitus" and remarked that if a further opinion was required in this regard that this would  be addressed by an ear disease examination by a medical physician.

At the time this matter was last before the Board, service connection was not in effect for any disability.  In an April 2012 rating decision, the RO granted the Veteran's claim for service connection of PTSD.  As this suggests that the Veteran's tinnitus might be caused or aggravated by the now service-connected PTSD, further examination is necessary to decide this claim and the claim must, therefore, be remanded.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate); 

Establishing service connection on a secondary basis essentially requires evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either caused or aggravated by a service-connected disability. 38 C.F.R. §§ 3.303, 3.310 (as in effect prior to October 10, 2006).  [The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006.  71 Fed. Reg. 52744 -47 (Sept. 7, 2006).  Because the Veteran submitted his claim prior to October 10, 2006 (the effective date of the amended provisions), the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.  See 38 C.F.R. § 3.310 (2012); see also Allen v. Brown, 7 Vet. App. 439, 446 (1995) (holding that if aggravation of a veteran's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service connected for that degree of aggravation).

Additionally, while on remand, the RO should ensure that all notification requirements are met for a claim for service connection for tinnitus, to include on a secondary basis.  See 38 U.S.C.A. § 5103(a) (West 2002), 38 C.F.R. § 3.159(b) (2012); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Send the Veteran a VCAA compliant duty-to-assist letter on the issue service connection for tinnitus, to include secondary to PTSD.  

2. Provide the Veteran with a VA ear diseases examination conducted by a physician to ascertain the etiology of his tinnitus.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The complete claims folder must be provided to the examiner for review in conjunction with the examination.  

The examiner is requested to review all pertinent records associated with the claims file and following this review offer comments and an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that tinnitus 
was aggravated by the Veteran's service-connected PTSD, as opposed to any of his non- service connected disabilities.  38 C.F.R. § 4.14 (2012) (the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation ... is to be avoided).  

If the examiner determines that the Veteran's tinnitus is aggravated (i.e., permanently worsened) by PTSD, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310 (as in effect prior to October 10, 2006); Allen v. Brown, 7 Vet. App. 439 (1995). 

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

3. After the development requested above has been completed to the extent possible and after conducting any additional indicated development, to include obtaining any necessary examinations and/or opinions, review the record and readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


